DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 7-12, and 17-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by U.S. PGPUB 2006/0213800 A1 to Ballard et al. (“Ballard”).
As to claim 1, Ballard teaches a disposable lunch box, comprising: an upper cover (second portion 14), the upper cover comprising: a cover body (receptacle 26); and a first clamping part (tab 30) connected with the cover body (Fig. 1); and a bottom box (first portion 12), the bottom box comprising: a box body (receptacle 18); and a second clamping part (tab 22) connected with the box body (Fig. 1); wherein: the first clamping part and the second clamping part are configured for assembling the upper cover and the bottom box together (Fig. 4); an easily broken rib (perforations 34) is arranged between the cover body and the first clamping part (Fig. 1); and an easily broken edge (perforations 34) is arranged between the box body and the second clamping part (Fig. 1), wherein the easily broken edge is arranged between the cover body and the first clamping part (Fig. 1), and the easily broken rib is arranged between the box body and the second clamping part (Fig. 1).
As to claim 2, Ballard teaches the disposable lunch box of claim 1, wherein the cover body further comprises a first notch (space left after removal of tabs 30 as shown in Fig. 5) wherein the first notch is configured to accommodate the first clamping part (Fig. 5 shows a notch to accommodate tab 30).
As to claim 7, Ballard teaches the disposable lunch box of claim 1, wherein the box body further comprises a second notch (space left after removal of tabs 22 as shown in Fig. 5), wherein is the second notch is configured to accommodate the second clamping part (Fig. 5 shows a notch to accommodate tab 30).
As to claim 8, Ballard teaches the disposable lunch box of claim 7, wherein: the easily broken edge (perforations 34) is arranged on one side of the second clamping part (tab 22); and the second notch is located close to a center of the box body (Fig. 5).
As to claim 9, Ballard teaches the disposable lunch box of claim 8, wherein a first rib (connections between the perforations 34 and the first portion 12) is arranged between the second clamping part (tab 22) and the second notch (space left after removal of tabs 22 as shown in Fig. 5).
As to claim 10, Ballard teaches the disposable lunch box of claim 8, wherein the easily broken edge (pg. 2, ¶ 0021) has a U-shaped cross section (Fig. 5).
As to claim 11, Ballard teaches a disposable lunch box, comprising: an upper cover (second portion 14), the upper cover comprising: a cover body (receptacle 26); and a first clamping part (tab 30) connected with the cover body (Fig. 1); and a bottom box (first portion 12), the bottom box comprising: a box body (receptacle 18); and a second clamping part (tab 22) connected with the box body (Fig. 1); wherein: the first clamping part and the second clamping part are configured for assembling the upper cover and the bottom box together (Fig. 4); an easily broken edge (perforations 34) is arranged between the cover body and the first clamping part (Fig. 1); and an easily broken rib is arranged between the box body and the second clamping part (Fig. 1). 
As to claim 12, Ballard teaches the disposable lunch box of claim 11, wherein the cover body further comprises a first notch (space left after removal of tabs 30 as shown in Fig. 5) wherein the first notch is configured to accommodate the first clamping part (Fig. 5 shows a notch to accommodate tab 30). 
As to claim 17, Ballard teaches the disposable lunch box of claim 11, wherein the box body further comprises a second notch (space left after removal of tabs 22 as shown in Fig. 5), wherein is the second notch is configured to accommodate the second clamping part (Fig. 5 shows a notch to accommodate tab 30).
As to claim 18, Ballard teaches the disposable lunch box of claim 17, wherein: the easily broken edge (perforations 34) is arranged on one side of the second clamping part (tab 22); and the second notch is located close to a center of the box body (Fig. 5).
As to claim 19, Ballard teaches the disposable lunch box of claim 18, wherein a first rib (connections between the perforations 34 and the first portion 12) is arranged between the second clamping part (tab 22) and the second notch (space left after removal of tabs 22 as shown in Fig. 5).
As to claim 20, Ballard teaches the disposable lunch box of claim 18, wherein the easily broken edge (pg. 2, ¶ 0021) has a U-shaped cross section (Fig. 5).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard in view of U.S. Patent No. 5,027,969 to Lesquir (“Lesquir”).
This figure, now referred to as Lesquir annotated Fig. 5, used for the rejection of claims 3 and 13 has been replicated below, and the Examiner has added reference points for ease of explanation, and said reference points will be used for the rejection of claims 3 and 13 below. 

    PNG
    media_image1.png
    423
    594
    media_image1.png
    Greyscale

As to claim 3, Ballard teaches the disposable lunch box of claim 2, but does not teach wherein the cover body further comprises a baffle extending along an outer contour of the cover body and cooperating to form the first notch.
Lesquir teaches wherein the cover body further comprises a baffle (upper lip 30a shows a segment that extends along the edge of the notch as shown in annotated Fig. above; the structure of 30a is similar to that of the instant baffle) extending along an outer contour of the cover body and cooperating to form the first notch. While the reference is silent as to the benefit of 30a such structure is known in the art to comprise a structural reinforcement. Lesquir teaches a peripheral flange 24 that is removed to allow the container to be opened where the upper lip 30a is adjacent the peripheral flange 24, as seen in Fig. 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notch of Ballard with the upper lip as taught by Lesquir to provide a strong structural portion around the area being removed. 
As to claim 13, Ballard teaches the disposable lunch box of claim 12, but does not teach wherein the cover body further comprises a baffle extending along an outer contour of the cover body and cooperating to form the first notch.
Lesquir teaches wherein the cover body further comprises a baffle (upper lip 30a shows a segment that extends along the edge of the notch as shown in annotated Fig. above; the structure of 30a is similar to that of the instant baffle) extending along an outer contour of the cover body and cooperating to form the first notch. While the reference is silent as to the benefit of 30a such structure is known in the art to comprise a structural reinforcement. Lesquir teaches a peripheral flange 24 that is removed to allow the container to be opened where the upper lip 30a is adjacent the peripheral flange 24, as seen in Fig. 5.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the notch of Ballard with the upper lip as taught by Lesquir to provide a strong structural portion around the area being removed. 

Claim(s) 4-6 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ballard in view of Lesquir (“Lesquir”) and in view of U.S. Patent No. 5,788,105 to Foos (“Foos”).
As to claim 4, Ballard teaches the disposable lunch box of claim 1, wherein the first clamping part further comprises: a first base plate (horizontal portion of tab 30); but does not teach:
(a) the first base plate is configured to snap-fit with the second clamping part; and 
(b) a first vertical plate connected with the first base plate.
Regarding limitation (a), Foos teaches locking (col. 4, line 29) first and second tabs (78, 80) together with snap closures (84, 94) for tamper evidencing upon first removal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the snap closure of Foos with the box as taught by Ballard motivated by the benefit of the locking connection between the first and second clamping elements.
Regarding limitation (b), Lesquir teaches a first vertical plate (upper lip 30) connected with the first base plate (horizontal portion 26). While the reference is silent as to the benefit of 30a such structure is known in the art to comprise a structural reinforcement. Lesquir teaches a peripheral flange 24 that is removed to allow the container to be opened where the upper lip 30 extends above the horizontal portion 26, as seen in Fig. 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the upper lip of Lesquir with the box as taught by Ballard to add rigidity to the first clamping member. 
As to claim 5, Ballard modified by Lesquir and Foos teaches the disposable lunch box of claim 4, wherein the easily broken rib (weakened connecting areas 26b, Lesquir Fig. 4) is arranged between at least one of the first base plate, the first vertical plate (upper lip 30) and the cover body (flat top wall 14), as taught by Lesquir.
As to claim 6, Ballard modified by Lesquir and Foos teaches the disposable lunch box of claim 4, wherein the first base plate further comprises a buckle (connecting member 32, Ballard), and the second clamping part further comprises a gap (connecting member 24, Ballard) matched with the buckle (Ballard Fig. 3).
As to claim 14, Ballard teaches the disposable lunch box of claim 1, wherein the first clamping part further comprises: a first base plate (horizontal portion of tab 30); but does not teach:
(a) the first base plate is configured to snap-fit with the second clamping part; and 
(b) a first vertical plate connected with the first base plate.
Regarding limitation (a), Foos teaches locking (col. 4, line 29) first and second tabs (78, 80) together with snap closures (84, 94) for tamper evidencing upon first removal. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the snap closure of Foos with the box as taught by Ballard motivated by the benefit of the locking connection between the first and second clamping elements.
Regarding limitation (b), Lesquir teaches a first vertical plate (upper lip 30) connected with the first base plate (horizontal portion 26). While the reference is silent as to the benefit of 30a such structure is known in the art to comprise a structural reinforcement. Lesquir teaches a peripheral flange 24 that is removed to allow the container to be opened where the upper lip 30 extends above the horizontal portion 26, as seen in Fig. 4.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the upper lip of Lesquir with the box as taught by Ballard to add rigidity to the first clamping member. 
As to claim 15, Ballard modified by Lesquir and Foos teaches the disposable lunch box of claim 14, wherein the easily broken rib (weakened connecting areas 26b, Lesquir Fig. 4) is arranged between at least one of the first base plate, the first vertical plate (upper lip 30) and the cover body (flat top wall 14), as taught by Lesquir.
As to claim 16, Ballard modified by Lesquir and Foos teaches the disposable lunch box of claim 14, wherein the first base plate further comprises a buckle (connecting member 32, Ballard), and the second clamping part further comprises a gap (connecting member 24, Ballard) matched with the buckle (Ballard Fig. 3). 
Conclusion
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: “The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  A general allegation that the claims “define a patentable invention” without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.  Moreover, “The prompt development of a clear Issue requires that the replies of the applicant meet the objections to and rejections of the claims.”  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06 and MPEP 714.02.  The ''disclosure'' includes the claims, the specification and the drawings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADISON LYNN POOS whose telephone number is (571)270-7427. The examiner can normally be reached Mon-Thus 10-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.L.P/Examiner, Art Unit 3733                                                                                                                                                                                                        

/JAMES N SMALLEY/Examiner, Art Unit 3733